Rehearing.
Whitfield, C. J.
In a petition for rehearing it is suggested that the court failed to notice that the statute affects only those carriers who own and furnish the cars used in transporting lumber or timber and does not affect carriers who do not own the cars used by them in transporting lumber or timber, and that the provision of the statute requiring the weight of the standards, &c., to be a part of the car and not of the cargo applies only to cars owned by the carrier, and that consequently the statute is unconstitutional because it unjustly discriminates against carriers who own the cars used by them in transporting lumber or timber, and in favor of those who use cars owned by other carriers.
It is true the statute is applicable only to carriers who use “cars belonging to such carrier,” but the regulation is addressed to the business of carriers in transporting lumber or timber in their own cars and it affects alike all carriers who use their own cars in such business. The legislature may impose lawful and reasonable regulations upon any portion of the business of common carriers that does not arbitrarily or unreasonably discriminate between carriers. This statute applies alike to all carriers who use their own cars in transporting lumber or timber within this State, and consequently does not discriminate against any carrier as to the subject regulated, to-wit: the transportation of lumber or timber in cars owned by the carrier. The regulation that the weight of the standards, supports, &c. shall be regarded as a part of the weight of the car and not of the cargo applies alike to all *299carriers who use their own cars in transporting lumber and timber, and it is incidental to the main purpose of the act. The regulation is not shown to be unreasonable or arbitrary.
Eehearing denied.